DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 was considered by the examiner.

Drawings
The drawings were received on 01/06/2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1, 9, 10, and 15 is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “above” in claims 14 is a relative term which renders the claim indefinite.  The term “above” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Above in this instance, can mean a general or relative poison in space or a relationship to the elbow itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Knight (US 440864).


    PNG
    media_image1.png
    703
    696
    media_image1.png
    Greyscale


Re Clm 1: Knight discloses a double vented plumbing elbow (see Figs. 1 and 2 and the Fig. above), comprising: an elbow body (1001) having a first opening (the opening containing C) and 

a first vent port (the port containing B) located on the elbow body adjacent said first opening (see Fig. 1), said first vent port in fluid communication with said elbow fluid passage (see Fig. 1); 
a second vent port (the other port containing the other B) located on the elbow body adjacent said second opening (see Fig. 1), said second vent port in fluid communication with said elbow fluid passage (see Fig. 1); wherein said second opening is at an approximately 90 degree angle to said first opening (see Fig. 1); and 
wherein said second vent port is at an approximately 90 degree (see Fig. 1) to said first vent port, with both vent ports being in the same plane as the approximately 90 degree angle between said second opening and said first opening (see Fig. 1).  
Re Clm 2: Knight discloses wherein: said first opening has a push-to-connect fitting (C) for coupling to a tube (see Fig. 1).  
Re Clm 5: Knight discloses wherein: said first opening has a press fit connection (the connection of C) for coupling to a tube using a press tool (the press fit connection is made to or is capable of being coupled to a tube using a press tool).  
Re Clm 7: Knight discloses wherein: said first and second vent ports have female threaded openings (see the threads that retain B and the other B) that can connect to a male threaded fitting (see Fig. 1).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 440864) as applied to claims 1, 2, 5, and 7 above.

Re Clm 3: Knight discloses said tube is a pipe.
Knight fails to disclose copper.
Copper is a material that has been used in modern plumbing for 70 plus years.  Copper is relatively inexpensive, easy to form, relatively light weight, relatively easy to use in forming/making connections and systems out of, can withstand exposure to harsh environments, alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
The examiner is taking Official notice that copper is an old and well known material for being employed as a pipe material, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.

Re Clm 4: Knight discloses said second opening contains an outer surface.
Knight fails to disclose a barbed outer surface for connecting to a PEX tube.
A barbed outer surface for connecting to a PEX tube is an old structural configuration used in the plumbing industry.  A barbed outer surface is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that a barbed outer surface for connecting to a PEX tube is an old and well-known structural configuration, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had a barbed outer surface for connecting to a PEX tube, for 
Re Clm 6: Knight discloses said tube is a pipe.
Knight fails to disclose copper.
Copper is a material that has been used in modern plumbing for 70 plus years.  Copper is relatively inexpensive, easy to form, relatively light weight, relatively easy to use in forming/making connections and systems out of, can withstand exposure to harsh environments, alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
The examiner is taking Official notice that copper is an old and well known material for being employed as a pipe material, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had copper, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.

an elbow body (1001) having a first opening (the opening containing C) with a fitting (C) configured to connect to a copper pipe (the fitting is made to or is capable of being connected to a copper pipe) and a second opening (the other opening containing the other C) with an exterior surface, 
a bent (bent being defined as curved) elbow portion (1001) located between said first opening and said second opening (see Fig. 1), and a fluid passage (2001) between said first opening and said second opening (see Fig. 1); 
a first vent port (the port containing B) located on the elbow body adjacent to said first opening (see Fig. 1); and 
a second vent port (the other port containing the other B) located on the elbow body adjacent to said second opening (see Fig. 1).  
The recitation “bent” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Knight fails to disclose a barbed exterior surface for connecting to a PEX tube.
A barbed exterior surface for connecting to a PEX tube is an old structural configuration used in the plumbing industry.  A barbed exterior surface is relatively easy 
The examiner is taking Official notice that copper is an old and well known to employ a barbed exterior surface for connecting to a PEX tube, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had a barbed exterior surface for connecting to a PEX tube, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Re Clm 9: Knight discloses wherein: said first opening and said second opening are located on opposite ends of an approximately 90 degree elbow (see the Fig. above where the center of the elbow is located near the inner curved portion at 1001).  
Re Clm 10: Knight discloses said first vent port is at an approximately 90 degree angle to said second vent port (see Fig. 1), with both vent ports being in the same plane as the approximately 90 degree elbow angle (see Fig. 1).  

Re Clm 12: Knight discloses wherein: said first opening includes a press fit connection (the connection of C) for coupling to a copper pipe use a press tool (the press fit connection is made to or is capable of being coupled to a copper pipe use a press tool).  
Re Clm 13: Knight discloses wherein: said first opening includes a push-to-connect fitting (C) for coupling to a copper pipe (the push-to-connect fitting is made to or is capable of being coupled to a copper pipe.  
Re Clm 14: Knight discloses wherein said vent ports extend above said elbow body adjacent to the bend in the elbow (see the Fig. above).  
Re Clm 15: Knight discloses a transition plumbing elbow assembly (see Figs. 1 and 2 and the Fig. above), comprising: 
an elbow body (1001) having a first end (the opening containing C), a second end (the other opening containing the other C), and a curved elbow portion (1001) there between; 
wherein said first end includes a fitting and said second end has a fitting; 
wherein said elbow body has an approximately 90 degree elbow (see Fig. 1) located between said first end and said second end (near 1001); 
wherein said elbow body has a fluid passageway (2001) extending from said first end through said approximately 90 degree elbow to said second end (see Fig. 1); 
wherein said elbow body has a first vent port (the port containing B) located between said fitting and said approximately 90 degree elbow (see Fig. 1); 

Knight fails to disclose copper.
Copper is a material that has been used in modern plumbing for 70 plus years.  Copper is relatively inexpensive, easy to form, relatively light weight, relatively easy to use in forming/making connections and systems out of, can withstand exposure to harsh environments, alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
The examiner is taking Official notice that copper is an old and well known material for being employed as a pipe material, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had copper, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.

A barbed PEX tube is an old structural configuration used in the plumbing industry.  A barbed PEX tube is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that barbed PEX tube is an old and well-known structure, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had barbed PEX tube, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Re Clm 16: Knight discloses said venting fitting.
Knight fails to disclose a float air valve.
A float air valve is used to control the fluid in a holding means to prevent over filling or over pressurization, or, to regulate pressure in said holding means or in a 
The examiner is taking Official notice that float air valves are an old and well known and are used for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means from over pressurization of filling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had a float air valves are, for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means from over pressurization of filling.
Re Clm 17: Knight discloses said venting fitting.
Knight fails to disclose an air bleeder valve.
An air bleeder valve is used to control (by venting or bleeding off) the fluid in a holding means to prevent over filling or over pressurization or by removing unwanted fluid from said holding means, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means or system.  
The examiner is taking Official notice that an air bleeder valves are an old and well known and are used for the purpose of controlling the fluid in a holding means to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Knight, to have had a float air valves are, for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization or by removing unwanted fluid from said holding means, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means or system.
Re Clm 18: Knight discloses a wherein: said venting fitting has a threaded male end (the threaded male end of B).  
Re Clm 19: Knight discloses a wherein: said threaded male end of said venting fitting couples with a female threaded opening on said vent port (see Fig. 1).  
Re Clm 20: Knight discloses wherein: said vent port plug has a male threaded end and an opposite end having a raised protrusion for turning said vent port plug (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (multi-opening .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










JAMES ALBERT LINFORD
Examiner
Art Unit 3679



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679